DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (U.S. Publication No. 2017/0019993 A1; hereinafter Tsai)
	With respect to claim 1, Tsai discloses package substrate, comprising: 	a first dielectric layer [12,36], formed of a first molding compound, and the first dielectric layer having a first empty region [24] penetrating the first dielectric layer (empty region penetrates into the first dielectric layer see Figure 1); 	a first conductive wire [1252] and a first conductive channel [1251] (combined to produce [32], disposed in the first dielectric layer, wherein the first conductive channel is disposed on the first conductive wire, and one end surface of the first conductive channel is exposed on the first dielectric layer (See Figure 1);	a second dielectric layer [14] disposed on the first dielectric layer, formed of a second molding compound, and the second dielectric layer having a second empty region corresponding to the first empty region and penetrating the second dielectric layer (See Figure 1);	a second conductive wire [16] and a second conductive channel [1442] , disposed in the second dielectric layer, wherein the second conductive wire is electrically connected to the first conductive channel, the second conductive channel is disposed on the second conductive wire, and one end surface of the second conductive channel is exposed on the second dielectric layer (See Figure 1); 	a third dielectric layer [26], disposed on the second dielectric layer, formed of a third molding compound, and the third dielectric layer having a third empty region corresponding to the second empty region and penetrating the third dielectric layer; 	a third conductive wire [19] and a third conductive channel, disposed in the third dielectric layer, wherein the third conductive wire is electrically connected to the second conductive channel, the third conductive channel is disposed on the third conductive wire, and one end surface of the third conductive channel is exposed on the third dielectric layer (See Figure 1; third conductive channel being the pillar region between [32] and [38]); 	a fourth dielectric layer [28], disposed on the third dielectric layer, formed of a fourth molding compound, and the fourth dielectric layer having a fourth empty region corresponding to the third empty region and penetrating the fourth dielectric layer; and 
	a fourth conductive wire [30], a fourth conductive channel and a circuit device [42], disposed in the fourth dielectric layer, wherein the fourth conductive wire is electrically connected to the third conductive channel, the fourth conductive channel and the circuit device are disposed on the fourth conductive wire, and one end surface of the fourth conductive channel is exposed on the fourth dielectric layer (see Figure 1-2; bottom region of [32]).
	With respect to claim 5, Tsai discloses wherein the circuit device is adhered to the fourth conductive wire by a conductive adhesive [44] (See Figure 2).
	With respect to claim 6, Tsai discloses wherein the first molding compound, the second molding compound, the third molding compound, and the fourth molding compound are epoxy molding compounds (See ¶[0019])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 7-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (U.S. Publication No. 2017/0019993 A1; hereinafter Tsai) in view of Jung et al. (U.S. Publication No. 2018/0130750 A1; hereinafter Jung).
	With respect to claim 2, Tsai fails to disclose wherein the third empty region and the fourth empty region are used to accommodate an image sensing device, however does disclose an electrical component within the empty region (See Figure 1)
	In the same field of endeavor, Jung teaches a third empty region and a fourth empty region are used to accommodate an image sensing device [300’] (See Figure 14).	The implementation of an empty region housing an image sensor as taught by Jung allows for further miniaturization of the sensor module while maintaining a level of high performance and multifunctionality (See Jung ¶[0107]). 
	With respect to claim 3, the combination of Tsai and Jung discloses a flexible circuit board disposed on the image sensing device and the fourth dielectric layer, and the flexible circuit board electrically connected to the one end surface of the fourth conductive channel exposed on the fourth dielectric layer (See Jung ¶[0095]). 
	The implementation of a flexible circuit board connecting an image sensor to external devices while preventing damage to the overall camera module by distancing the module from the connection region (see ¶[0094]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 7, Tsai discloses a package substrate, comprising: 	a carrier board [100], having a central empty region penetrating the carrier board 	a first dielectric layer [12,36], a second dielectric layer [14], a third dielectric layer [26] and a fourth dielectric layer [28], formed of a first molding compound, a second molding compound, a third molding compound, and a fourth molding compound, respectively, wherein the first dielectric layer is disposed on the carrier board, the second dielectric layer is disposed on the first dielectric layer, the third dielectric layer is disposed on the second dielectric layer, and the fourth dielectric layer is disposed on the third dielectric layer; wherein the first dielectric layer, the second dielectric layer, and the third dielectric layer are flexible molding compounds (see ¶[0046]; polypropylene is a well understood flexible material), and the fourth dielectric layer are hard molding compounds (see ¶[0046]; prepreg material with fiberglass); 	wherein the first dielectric layer, the second dielectric layer, the third dielectric layer, and the fourth dielectric layer correspond to the central of the carrier board, and a first empty region, a second empty region, a third empty region and a fourth empty region are respectively correspondingly provided (See Figure 1); 	a first conductive wire [1252] and a first conductive channel [1251], disposed in the first dielectric layer (See [32] Figure 1), wherein the first conductive channel is disposed on the first conductive wire, and one end surface of the first conductive channel is exposed on the first dielectric layer (See Figure 1); 	a second conductive wire [16] and a second conductive channel [1442], disposed in the second dielectric layer, wherein the second conductive wire is electrically connected to the first conductive channel, the second conductive channel is disposed on the second conductive wire, and one end surface of the second conductive channel is exposed on the second dielectric layer (See Figure 1); 	a third conductive wire [19] and a third conductive channel, disposed in the third dielectric layer, wherein the third conductive wire is electrically connected to the second conductive channel, the third conductive channel is disposed on the third conductive wire, and one end surface of the third conductive channel is exposed on the third dielectric layer (See Figure 1; third conductive channel being the pillar region between [32] and [38]);	and a fourth conductive wire [30], a fourth conductive channel and a circuit device [42], disposed in the fourth dielectric layer, wherein the fourth conductive wire is electrically connected to the third conductive channel, the fourth conductive channel and the circuit device are disposed on the fourth conductive wire, and one end surface of the fourth conductive channel is exposed on the fourth dielectric layer (see Figure 1-2; bottom region of [32]).
	Tsai fails to disclose a disconnecting region cutting off the carrier board;
	wherein the first dielectric layer, the second dielectric layer, and the third dielectric layer are flexible with respect to the disconnecting region of the carrier board;
	wherein a portion of the fourth dielectric layer corresponding to the disconnecting region of the carrier board is provided with a disconnection groove cutting off the fourth dielectric layer.	In the same field of endeavor, Jung teaches a disconnecting region cutting off the carrier board; wherein the first dielectric layer, the second dielectric layer, and the third dielectric layer are flexible with respect to the disconnecting region of the carrier board; wherein a portion of the fourth dielectric layer corresponding to the disconnecting region of the carrier board is provided with a disconnection groove cutting off the fourth dielectric layer (see Figure 14); wherein the first dielectric layer, the second dielectric layer, and the third dielectric layer are flexible with respect to the disconnecting region of the carrier board (See ¶[0095]); wherein a portion of the fourth dielectric layer corresponding to the disconnecting region of the carrier board is provided with a disconnection groove cutting off the fourth dielectric layer (See Figure 14).	The implementation of a disconnecting region allows for connecting an image sensor to external devices while preventing damage to the overall camera module by distancing the module from the connection region (see ¶[0094]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 8, the combination of Tsai and Jung discloses wherein the third empty region and the fourth empty region are used to accommodate an image sensing device [300’] (see Jung Figure 14).
	With respect to claim 10, the combination of Tsai and Jung discloses wherein the circuit device is adhered to the fourth conductive wire by a conductive adhesive [44] (See Tsai Figure 2; solder bonds conductive wire to circuit device).
	With respect to claim 11, the combination of Tsai and Jung discloses wherein the first molding compound, the second molding compound, the third molding compound, and the fourth molding compound are epoxy molding compounds (See Jung ¶[0067]).
Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (U.S. Publication No. 2017/0019993 A1; hereinafter Tsai) in view of Jung et al. (U.S. Publication No. 2018/0130750 A1; hereinafter Jung) as applied to claims 3 and 7 above, and further in view of Tam (U.S. Patent No. 9,241,097 B1).
	With respect to claim 4, the combination of Tsai and Jung fails to disclose a metal heat sink disposed on the flexible circuit board.
	In the same field of endeavor, Tam teaches a metal heat sink disposed on the flexible circuit board (See Column 15, lines 41-60). 	The implementation of a metal heat sink as taught by Tam within the device structure of Tsai and Jung allows for increased thermal conduction from the image sensor, thereby preventing further damage of the device (See Tam Column 15, lines 41-60). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 9, the combination of Tsai and Jung fails to disclose a metal heat sink disposed on the fourth dielectric layer.
	In the same field of endeavor, Tam teaches a metal heat sink disposed on the fourth dielectric layer (See Column 15, lines 41-60). 	The implementation of a metal heat sink as taught by Tam within the device structure of Tsai and Jung allows for increased thermal conduction from the image sensor, thereby preventing further damage of the device (See Tam Column 15, lines 41-60). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. 	With regards to claims 1, Applicant argues Tsai fails to disclose that the cavity [24] fails to penetrate through the semiconductor substrate [10]. Examiner notes that this is not a requirement of the claims. Applicant’s claims are absent any level of which penetration must occur. Therefore, a partial penetration (i.e., penetrate into) still qualifies as “penetrating” the specific dielectric layers and the overall substrate. Applicant’s own arguments establishes characterizations of the penetration (i.e., through) that are no required by the claim. The claims do not require that the substrate is completely penetrated through as argued. Each dielectric level of the substrate of Tsai experiences a level of penetration by cavity [24],, whether complete or partial, therefore the limitations of the claim are met. 
	Regarding claims 2-6, Applicant incorporates arguments above. As such, all responses regarding claim 1 are incorporated therein. 
	With regards to claim 7, Applicant argues that Tsai in view of Jung fails to disclose the cavity fails to penetrate through the image sensor module. As previously discussed above, Examiner notes that this is not a requirement of the claims. Applicant’s claims are absent any level of which penetration must occur. Therefore a partial penetration (i.e., penetrate into) still qualifies as “penetrating” the specific dielectric layers and the overall image sensor. The claims do not require that the substrate is completely penetrated through as argued. Each dielectric level of the substrate of Tsai experiences a level of penetration by cavity [24], whether complete or partial, therefore the limitations of the claim are met. 
	Furthermore, Applicant argues that the combination of Tsai and Jung fails to disclose wherein the first dielectric layer, second dielectric layer and third dielectric layer are flexible molding compounds and the fourth dielectric layer are hard molding compounds. With no level of which constitutes a “flexible” or “hard molding” material, reasonable consideration of what is considered “flexible” or “hard” in the industry are relied upon. Applicant directs arguments towards items in Jung of which are never relied upon to teach the limitations. Applicant points to Jung as failing to meet these limitations, however Jung is never relied upon to disclose such limitations as Tsai discloses all limitations regarding flexible and hard molding compounds and Applicant ignores Examiner’s rejection directed to Tsai ¶[0046] that states the first to third dielectric layers are produced by polypropylene, which is widely known in the industry to be a flexible material and the fourth dielectric a prepreg material with fiberglass reinforcement. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sugiyama et al. (U.S. Publication No. 2016/0293537 A1) discloses a package module
Yu et al. (U.S. Publication No. 20116/0268326 A1) discloses a packaging module
Miyazaki et al. (U.S. Publication No. 9,301,407 B2) discloses a packaging module
Ikemoto et al. (U.S. Publication No. 2015/0373854 A1) discloses a packaging module
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818